


110 HR 3852 IH: To amend title 46, United States Code, to extend the

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3852
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Chabot (for
			 himself, Mr. Clay,
			 Mr. Akin, Mr. Kind, Mr.
			 Wamp, Mrs. Emerson,
			 Mr. Baker,
			 Mr. Hulshof,
			 Mrs. Schmidt, and
			 Mr. Whitfield) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 46, United States Code, to extend the
		  exemption from the fire-retardant materials construction requirement for
		  vessels operating within the Boundary Line.
	
	
		1.Extension of
			 exemptionSection 3503(a) of
			 title 46, United States Code, is amended by striking 2008 and
			 inserting 2018.
		
